UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6183


ROY BEAMON,

                 Plaintiff - Appellant,

          v.

OFFICER CLARK, Pod Guard,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00035-LMB-TRJ)


Submitted:    June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Beamon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roy     Beamon     appeals          the   district     court’s     order

dismissing       his    42    U.S.C.      §    1983      (2006)    complaint    without

prejudice for failure to exhaust administrative remedies.                             We

have     reviewed       the     record    and       find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    See Beamon v. Clark, No. 1:13-cv-00035-LMB-TRJ (E.D. Va.

Jan. 10, 2013).              We dispense with oral argument because the

facts    and    legal    contentions          are   adequately     presented     in   the

materials      before    this     court       and   argument      would   not   aid   the

decisional process.


                                                                                AFFIRMED




                                               2